Citation Nr: 1442730	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-21 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.




CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the July 2014 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An April 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in February 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2009 medical examination to obtain an opinion as to whether his bilateral hearing loss was the result of military noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection

In this case, the Veteran claims that he suffers from hearing loss due to the presence of acoustic trauma during his period of active duty as an weapons infantryman.  For the reasons that follow, the Board finds that hearing loss was incurred in service, was manifest within one year of separation from service or is otherwise related to any incident of service, including in-service noise exposure.  The Board concludes that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

At a July 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
70
70
LEFT
20
35
80
75
70

Speech recognition was 42 percent in the right ear and 70 percent in the left.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  The current disability element is well established. 

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma due to his specialty as a weapons infantryman.  The Veteran provided a full description of his noise exposure during a July 2009 VA examination.  He reported that during service, he was exposed to 
M-16s, .50 and .60 caliber machine guns, grenade launchers and artillery.  He stated in his July 2014 Board hearing that he did not use ear protection.  Noise exposure is consistent with the conditions of service as a weapons infantryman.  The Board will assume for the purposes of this decision that the Veteran has in-service noise exposure.  See 38 U.S.C.A. 1154(a).  The mere fact of noise exposure does not mean that the Veteran has either a hearing loss or tinnitus disability as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

At an April 1969 examination performed prior to the Veteran's entrance into service, audiometric evaluation showed a 10 decibel loss in the bilateral ears at 500, 1000, 2000 and 4000 Hz.  A subsequent audiological examination performed in August 1969 showed 0 decibel loss at 500, 1000, 2000 Hz, and 25 decibel loss at 4000 Hz in the right ear.  Testing of the les ear showed 0 decibel loss at 500, 1000, 2000 Hz, and 20 decibel loss at 4000 Hz.  A report of medical history completed by the Veteran prior to entrance to service in April 1969 denied ear trouble or hearing loss.

The Veteran's STRs show that an audiological evaluation performed at his separation from service in July 1971 noted zero-decibel loss at 500 Hz, 5 decibel loss at 1000 Hz, and 10 decibel loss 2000 and 4000 Hz in his right ear.  Testing of his left ear revealed 5 decibel loss at 500 Hz, 10 decibel loss at 1000 and 2000 Hz, and 15 decibel loss at 4000 Hz.  A medical history report completed by the Veteran at the time of separation, also in July 1971, indicated no hearing loss or problems with the ears.  Furthermore, in August 1971, the Veteran indicated that although his separation medical examination was performed more than 3 working days prior to departure from service, there had been no change in his medical condition.

At a July 2009 VA examination, the Veteran complained of bilateral hearing loss, which interfered with his ability to hear in crowds and background noise.  The Veteran reported his in-service noise exposure, as well as recreational noise exposure, to include firing a rifle/shotgun 1 to 2 times per year during deer hunting season for most of his life, as well as routine, seasonal use of lawn care equipment with hearing protection.  He also endorsed riding a quad recreational vehicle seasonally, occasional use of home power tools for home maintenance, and use of a chainsaw to cut home firewood for the past 10 years with hearing protection.  The Veteran noted employment as a semi-truck driver for 37 years.

The Veteran also reported a negative history of prior ear disease, or ear or head injury during or after military service.  The Veteran stated that he wore hearing aids starting in the 1990's, when he was no longer able to meet the Department of Transportation requirements for a driving a semi-truck.

The examiner determined it was less likely than not that the Veteran's bilateral hearing loss was related to service.  The examiner noted that the Veteran entered and exited military service with clinically normal, bilateral hearing sensitivity according to his pure tone, air conduction audiograms.  The service medical records, the examiner stated, were void of any evidence to show that the claimed conditions were incurred in or aggravated by military service.  Additionally, the examiner noted the Veteran initially sought evaluation and treatment for hearing difficulty in the 1990's, more than 20 years post-military service.  The examiner referenced the 2005 Landmark Study on Military Noise Exposure, which found that there was no scientific basis for delayed or late onset noise induced hearing loss causally attributable to military noise exposure, 20 to 30 years later.  Furthermore, the examiner noted the Veteran self-reported a 37 year history of civilian occupational noise exposure as a semi-truck driver, compared to his 2 year history of military noise exposure.  The examiner determined the Veteran's exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military.  Based on the aforementioned evidence, the examiner concluded that the Veteran's current bilateral hearing loss was not related to noise exposure during military service, but was acquired post-military service, most likely due to his history of civilian occupational noise exposure and presbycusis.

In April 2010, the Veteran submitted a statement asserting that his hearing loss was due to military noise exposure without hearing protection, rather than due to noise exposure with hearing protection post-military service. 

Again in his August 2011 VA Form 9, the Veteran stated that he did not feel that his civilian occupation as a truck driver was the reason for his current bilateral hearing loss, supporting his opinion by stating that he knew other truck drivers who had no hearing problems.

In July 2014, the Veteran testified at a Board hearing.  The Veteran stated that during service he fired numerous weapons, without hearing protection.  The Veteran stated that he noticed hearing loss somewhat during service, but that it had worsened over the years.

The Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis because his hearing loss disability initially manifested many years after his separation from service.  Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

As noted above, the Veteran's STRs do not document any reports of hearing difficulties or problems with the ears, and audiological evaluation were negative for hearing loss.  This evidence tends to show that the Veteran's hearing loss disability did not have its onset during his active service.  The Veteran himself stated that he was first evaluated for hearing loss in the 1990's, more than 20 years after his separation from service.  As the Veteran's bilateral hearing loss did not manifest within the year after his separation from service, and there is no evidence of continuous difficulty hearing since service separation, he is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.  

The Veteran is also not entitled to service connection for bilateral hearing loss on a direct basis.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the case at hand, the July 2009 examiner is an audiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  She supported her opinion through citation to the Veteran's pertinent medical history, explaining her basis for finding that the current bilateral hearing loss is not the result of the Veteran's service.  For these reasons, the Board finds the July 2009 VA examiner's opinion to be highly probative to the question at hand.  Though there are private and VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion.  

The claim is also supported by the Veteran's lay statements that he believes there is a nexus between his hearing loss and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are multiple potential etiologies of the Veteran's sensorineural hearing loss, including his exposure to loud noise after service and age, as cited by the July 2009 VA examiner.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the July 2009 VA opinion.  

As the negative VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is related to the acoustic trauma sustained in service.  As such, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran contends he is entitled to a rating in excess of 30 percent for PTSD.  The Board finds that additional development is required before adjudication of the claim.

In his July 2014 Board hearing, the Veteran stated that since his last VA examination in March 2011, his medication for PTSD has been increased by his treating physicians to a stronger dosage.  In his March 2011 VA examination, the Veteran denied having panic attacks, but testified at his July 2014 hearing that he had panic attacks ranging in frequency from once a week to twice a day.  The Veteran also testified that he seemed to get angrier, and the Veteran's representative identified increasing issues with sleep and nightmares, since the March 2011 VA examination.  The Veteran further testified at his hearing that he routinely walked the parameter of the house at night to ensure all windows and doors were locked and that he kept a guard dog, which was not addressed in the March 2011 VA examination.  These statements indicate a worsening in the Veteran's condition since his last VA examination. 

For the foregoing reasons, the Board finds that a new VA examination should be issued concerning the Veteran's claim for PTSD.  The examiner should offer an opinion as to the extent and severity of the Veteran's current disability.  All lay and medical evidence should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Any additional VA treatment records pertaining to the Veteran's treatment for PTSD at the VA Medical Center in Grand Rapids, Michigan dated since January 2012, should be obtained and associated with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with medical opinion to assist in determining the nature and extent of his currently diagnosed PTSD.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

3.  Then, the AOJ should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


